J. S66045/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    v.                    :
                                          :
HADDRICK BYRD,                            :          No. 470 EDA 2019
                                          :
                         Appellant        :


              Appeal from the Order Entered January 28, 2019,
            in the Court of Common Pleas of Philadelphia County
              Criminal Division at No. CP-51-CR-1114802-1974


BEFORE: STABILE, J., NICHOLS, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:            FILED JANUARY 08, 2020

      Haddrick Byrd appeals pro se from the January 28, 2019 order granting

his petition for writ of habeas corpus which sought clarification and/or

correction of his sentence, and directing the Department of Corrections

(“DOC”) to recalculate his sentence to reflect the trial court’s award of credit

for time-served.1   As best we can discern from appellant’s pro se brief,

appellant takes issue with the fact that the DOC failed to comply with the

court’s order to modify his sentence to reflect credit for time-served, and avers

that he should be discharged because he “has exceeded his statutory


1 The trial court also entered an order directing the DOC to recalculate
appellant’s sentence to reflect this court’s vacation of his judgment of
sentence of one to two years’ imprisonment for simple assault. (See trial
court order, 1/28/19 at n.2, and trial court order, 1/18/19; see also
Commonwealth v. Byrd, 678 A.2d 824 (Pa.Super. 1996) (unpublished
memorandum).)
J. S66045/19

maximum sentence in this case.”       (See appellant’s brief at 5-8.)     For the

reasons that follow, we find that we lack jurisdiction over this appeal and

transfer this case to the Commonwealth Court.2

        This court has long recognized that the proper forum for contesting the

DOC’s calculation of sentence is in the Commonwealth Court. “If the alleged

error is thought to be the result of an erroneous computation of sentence by

the Bureau of Corrections, then the appropriate vehicle for redress would be

an original action in the Commonwealth Court challenging the Bureau’s

computation.” Commonwealth v. Heredia, 97 A.3d 392, 395 (Pa.Super.

2014) (citation omitted), appeal denied, 104 A.3d 524 (Pa. 2014). See also

Commonwealth v. Wyatt, 115 A.3d 876, 880 (Pa.Super. 2015) (holding

that an original action in Commonwealth Court was the only procedural

avenue by which defendant could pursue his claim on appeal that the DOC

miscalculated his credit for time-served); Commonwealth ex rel. Powell v.

Pennsylvania Dept. of Corrections, 14 A.3d 912, 915 (Pa.Cmwlth. 2011)

(concluding that, where petitioner does not challenge underlying sentence and

instead seeks to compel the DOC to carry out the sentence imposed, the

petition is properly filed in Commonwealth Court, in its original jurisdiction).3




2   We note that the Commonwealth has not filed a brief in this matter.

3 As an ancillary matter, we note that appellant is currently serving a sentence
of life imprisonment on an unrelated matter (CP-51-CR-0317152-1975) and
is, therefore, not subject to discharge.


                                      -2-
J. S66045/19

      Based on the foregoing, we find that this appeal properly falls within the

purview of the Commonwealth Court’s jurisdiction. Accordingly, we transfer

this case to the Commonwealth Court.4

      Appeal transferred to the Commonwealth Court.            Superior Court

jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 1/8/20




4 We are mindful that although neither party has objected to our jurisdiction,
we “retain the power and, indeed, the responsibility to determine whether
retention of jurisdiction in this case is appropriate or, alternatively, whether
the matter should be transferred to the Commonwealth Court.” Wilson v.
School District of Philadelphia, 600 A.2d 210, 211 (Pa.Super. 1991)
(citations omitted).


                                     -3-